In an action brought to foreclose a mortgage, in *823which, the appellant mortgagor pleaded an agreement by the plaintiff to withhold foreclosure in consideration of an assignment of rents, resettled order granting plaintiff’s motion to strike out the answer of the appellant and for summary judgment affirmed, with ten dollars costs and disbursements. Under the agreement pleaded in the answer, the plaintiff promised to withhold its action for a period of one year only. It is not denied that the subsequent oral agreement to forbear for a further period was breached by defendant through failure to continue the monthly payments. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.